Citation Nr: 1642423	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sinusitis (separate and distinct from the service-connected allergic rhinitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION


The Veteran served on active duty from December 1979 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction subsequently transferred to the North Little Rock RO. 

A hearing was held on August 16, 2012 in North Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2014 the Board remanded the appeal for additional development.  

During the pendency of the appeal, in a February 2015 rating decision the RO granted service connection for obstructive sleep apnea (claimed as sleep disorder secondary to allergic rhinitis) and assigned an evaluation of 50 percent effective December 18, 2009.  Since the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Following the most recent supplemental statement of the case in February 2015, additional evidence was associated with the claims file in October 2015, to include private treatment records, without a waiver of the right to have the additional evidence reviewed by the Agency of Jurisdiction (AOJ). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from sinusitis that is separate and distinct from the service-connected allergic rhinitis and thus should be assigned a separate rating.  He claims the condition had its onset in service or was aggravated by it.    

In September 2014, the Board determined that prior VA examination reports were inadequate to evaluate the Veteran's claim for service connection for sinusitis and remanded the appeal to obtain a VA supplemental etiological opinion regarding sinusitis.  In October 2014, following a review of the claims file, a VA physician opined that the Veteran did not have a diagnosis of sinusitis which was separate and distinct from the Veteran's service connected allergic rhinitis, based on the finding that the evidence of record failed to document any episodes of sinusitis requiring treatment during the period on appeal from December 2009 to the present.  In support of the opinion the examiner noted that imaging studies obtained in connection with VA examinations in March 2010 and May 2011 failed to show sinusitis.  

However in March and October 2015, following the October 2014 VA supplemental opinion report, the Veteran submitted additional evidence in support of his claim, to include an August 2012 private treatment report from Dr. K. Collins that documented treatment with antibiotics for a sinus infection.  The physician noted chronic maxillary sinusitis.  An October 2015 clinical treatment note recorded findings of post-nasal drip along with diagnoses of bronchitis and acute maxillary sinusitis (Primary).  

The presence of a disability at the time of the filing of a claim or at any time during its pendency is sufficient to meet the current disability requirement, even if the disability resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The sinusitis claim must be remanded, to obtain relevant outstanding treatment records, along with a VA examination addressing the private physician's diagnosis and indicating whether sinusitis has been present at any point since the Veteran filed his claim in December 2009.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for sinusitis, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records, to specifically include treatment records from Dr. K. Collins.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all relevant VA treatment records, if any, not already in the claims file.

3.  After the above development is completed, schedule the Veteran for a VA examination to address the claim for service connection for sinusitis.  The claims file must be reviewed by the examiner.  All necessary tests are to be conducted.  The examiner then must address the following:

a) Diagnose or rule out a disability of sinusitis, separate and distinct from the Veteran's service connected allergic rhinitis.  The examiner should acknowledge a diagnosis of sinusitis if it was present at any time during the appeal period, from December 2009 to the present.  The examiner is asked to comment on the clinical significance of treatment records from Dr. K. Collins, showing a diagnosis of and treatment for sinusitis in August 2012 and October 2015 in this regard.

If the examiner finds that sinusitis has been documented via x-ray imaging, the examiner should identify the relevant imaging study with specificity (i.e. date, facility, etc...)

b) If the Veteran has a current (i.e. present during the appeal period) diagnosis of sinusitis, opine on the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the sinusitis arose during service, was permanently aggravated beyond its natural progression in service, or is otherwise causally or etiologically related to any incident of service.  For purposes of the above question, the examiner should consider the Veteran's lay statements that he has been experiencing sinus-related symptoms since service.

ii) Whether the Veteran's sinusitis at least as likely as not (50 percent or greater probability) was caused by his service connected allergic rhinitis.

iii) Whether the Veteran's sinusitis at least as likely as not (50 percent or greater probability) was aggravated (chronically worsened beyond normal progression) by the service-connected allergic rhinitis?  If so, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.

The examiner must include in the examination report the rationale for all opinions expressed.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




